Exhibit 10.6


MINISTRY OF ECONOMIC DEVELOPMENT


“THE BUSINESS CENTRE”, UPTON, ST. MICHAEL, BARBADOSTEL.:
(246) 430-2200 FAX: (246) 228-6157


EMAIL: INFO@BARBADOSBUSINESS.GOV.BB
WEBSITE: WWW.BARBADOSBUSINESS.GOV.BB

Ref.     No.: 5166/4/3422

October 31, 2001

Clarke & Co.
Attorney-at-Law
Parker House
Wildey Business Park
Wildy Road




ST. MICHAEL

Dear Sirs,


INTERNATIONAL BUSINESS COMPANY LICENCE

        In respect of your application on behalf of   EVEREST RE GROUP,
LTD.    I wish to inform you that the Minister has also approved the grant of a
15 year guarantee in accordance with Section 27 of the Act.

    Yours faithfully,           /s/K.J.M. Venner            K.J.M. Venner
For Permanent Secrectary
(International Business)